Title: John Adams to John Quincy Adams, 13 May 1783
From: Adams, John
To: Adams, John Quincy



My dear son
Paris 13. May 1783

No Letters from you by the two last Posts. Let me hear from you as Soon and as often as you can. This is the only Substitute for the Pleasure of Seeing you, which I fear I cannot enjoy for Some time, as the Conferences for the definitive Treaty languish more than I could wish.
When I desired you to send me an Account of your Expences, I did not mean a particular Account, but only the Amount, or Sum total of all your Expences upon your Journey from Petersbourg. You must write to Mr. Dana too, if you have not already done it, an Account of all the Money you took up, on his Account on the Road.

My Compliments to Mr. Dumas and the Family. Your affectionate Father
John Adams

